Campbell, C. J.,
delivered the opinion of the court.
The Dogwood Flat Church was the voting place for the election precinct in which it was situated, and had been for years without any formal designation by competent authority, but by the action of those participating in the several elections held there. Several months before the election of 1883 the house was removed to a point three-quarters of a mile from its former site and erected there by general consent of the neighborhood, and it was still called by its former name and was used as it had been before, for public assemblies and holding justices’ courts. The election of November, 1883, was held in Dogwood Flat Church at its new site, and it does not appear that any elector was at any loss to ascertain where the election for that election district was being held or was prevented from voting because of a change of the place at which the polls were opened.
The election was properly held at Dogwood Flat Church.
The marked ballots were properly rejected. The rule established by § 137 of the Code of 1880 excludes “any device or mark by which one ticket may be known or distinguished from another,” and we are not permitted to distinguish between the different devices or marks which may be, put on ballots. “Any device or mark, etc.,” is prohibited and sufficient to condemn the ballot on which it is found.

Affirmed.